Citation Nr: 0508323	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  97-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
deviated nasal septum, currently rated as zero percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
chronic sinusitis, currently rated as zero percent disabling.

3.  Entitlement to service connection for nose bleeds, to 
include as secondary to service-connected deviated nasal 
septum disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran had active duty service from October 1957 to 
October 1960.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was remanded 
by the Board in October 2003 for further development.  

The veteran's representative has presented argument that the 
veteran's nosebleeds are secondary to his service-connected 
sinusitis.  Prior to these assertions by the veteran's 
representative, the veteran was only claiming that his 
nosebleeds were due to the deviated nasal septum.  It does 
not appear that the RO has developed or adjudicated the 
question of whether there is a secondary relationship between 
the nosebleeds and the sinusitis.  Therefore, the following 
decision of the Board is limited to consideration of service 
connection for nosebleeds secondary to the service-connected 
deviated nasal septum.  The Board refers to the RO the issue 
of entitlement to service connection for nosebleeds secondary 
to service-connected sinusitis for development and 
adjudication.  


FINDINGS OF FACT

1.  The veteran's service-connected deviated nasal septum 
does not currently show marked interference with breathing 
space or nasal obstruction.

2.  The veteran's service-connected chronic sinusitis is 
manifested by discharge and crusting.  

3.  The veteran's nose bleeds are not related to his service-
connected deviated nasal septum, nor are they otherwise 
related to his active duty service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased 
(compensable) rating for deviated nasal septum are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6502 (1996 & 2004).

2.  The criteria for entitlement to a disability evaluation 
of 10 percent (but no higher) for the veteran's service-
connected chronic sinusitis are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6513 (1996).

3.  The veteran's nose bleeds were not incurred in or 
aggravated by the veteran's active duty service, nor is the 
disability proximately due to or the result of a service- 
connected disability. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the case 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in a March 
2004 VCAA letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the March 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made prior to November 9, 2000, 
the date the VCAA was enacted.  However, the Board finds that 
any defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In a July 2002 duty to assist letter, September 2002 and 
October 2004 supplemental statements of the case, as well as 
the March 2004 VCAA letter, the RO informed effectively the 
appellant of the applicable laws and regulations regarding 
these claims, the evidence needed to substantiate such 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including VA 
treatment records.  The appellant has also been afforded the 
benefit of VA examinations during the appeal period.  
Neither the appellant nor his representative has indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, and VA 
medical records and examination reports.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected deviated nasal septum and 
chronic sinusitis warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

In June 1986 the veteran was service-connected for his 
deviated nasal septum and chronic sinusitis.  In September 
1993 a claim was received from the veteran for increased 
ratings for these service-connected disorders.  

During the pendency of this appeal, the VA amended its 
regulations for rating respiratory system disabilities, 
including deviated nasal septum and chronic sinusitis, 
effective October 7, 1996.  38 C.F.R. 4.96- 4.97.  

Entitlement to an increased rating for service-connected 
deviated nasal septum, currently rated as zero percent 
disabling.

The veteran's service-connected deviated nasal septum has 
been rated by the RO under the provisions of the Diagnostic 
Code 6502.  Under Diagnostic Code 6502, effective prior to 
October 7, 1996, traumatic nasal septum deflection with only 
slight symptoms warranted a noncompensable evaluation.  A 10 
percent evaluation required that the deflection result in 
marked interference with breathing space.  38 C.F.R. § 4.97.  
Under the amended Diagnostic Code 6502, a 10 percent 
evaluation may be assigned for traumatic nasal septum 
deviation with 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  A 10 percent 
evaluation is the highest available under the old and revised 
criteria.  

A July 1985 letter from a private doctor indicated that the 
veteran had a deviated nasal septum and bilateral 
hypertrophic inferior turbinates which caused bilateral nasal 
breath roads obstruction.  Caldwell and Water view x-rays 
revealed total opacification of the right maxillary sinus 
with partial opacification of the left maxillary sinus.  A 
September 1985 VA medical record showed nostrils open enough 
to breath with some force.  The examiner apparently indicated 
that nasal obstruction was intermittent.  November 1985 VA 
medical records showed the nose was clear and airway was 
adequate.  Subsequent VA medical records showed difficulty 
with nasal obstruction.  A March 1986 VA record apparently 
showed septum to left 50 percent obstruction.  A VA November 
1987 treatment record showed the veteran complained of nasal 
obstruction.  

During a May 2002 VA examination, the veteran complained that 
he had partial interference with breathing through his right 
nostril.  The veteran stated that there were no other 
residuals secondary to his nasal septum deviation.  Upon 
physical examination, the examiner noted nasal septum 
deviation to the right.  There was no nasal obstruction.  The 
turbinates were hypertrophic bilaterally.  An x-ray of the 
nasal bones showed no deviation of the nasal septum.  The 
nasal bones appeared normal throughout.  There was clouding 
of the inferior aspect of the right maxillary antrum and 
probably thickening of the lining membrane of the left 
maxillary antrum.  The diagnosis included residuals of 
deviated nasal septum secondary to trauma, by physical 
examination.  During an April 2004 VA examination, the 
veteran complained that he had interference breathing through 
his nose basically during flare-ups in the spring and autumn, 
but not everyday.  Physical examination showed that no nasal 
obstruction was seen.  Atrophic turbinates were seen in the 
veteran's nose.  The diagnosis was residuals of deviated 
nasal septum, found.  The examiner stated that x-rays showed 
that the veteran's nasal bones were within normal limits and 
opined that there was no evidence that the veteran had nasal 
septum deviation.  The examiner concluded that only on 
physical examination there was mild deviation of the nose to 
the right.  

As discussed above, under Diagnostic Code 6502, effective 
prior to October 7, 1996, a 10 percent evaluation required 
that the deflection result in marked interference with 
breathing space and under the amended Diagnostic Code 6502, a 
10 percent evaluation (the maximum evaluation assignable 
under that code) may be assigned for traumatic nasal septum 
deviation with 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97.  The May 2002 and April 2004 VA examinations showed 
that there was no nasal obstruction.  Thus, the veteran is 
not entitled to a higher rating under the old or revised 6502 
Diagnostic Code, because the medical evidence did not show 
marked interference with breathing space or any nasal 
obstruction.  The veteran's representative in a January 2003 
statement apparently referred to the July 1985 letter from a 
private doctor, and argued that opacification of the nasal 
septum means that it is completely blocked or obstructed 
which would warrant a 10 percent evaluation under the current 
diagnostic code.  As discussed earlier, the July 1985 letter 
stated the veteran had nasal breath roads obstruction and 
total opacification of the right maxillary sinus with partial 
opacification of the left maxillary sinus.  However, 
subsequent medical evidence appeared to show intermittent 
nasal obstruction.  Moreover, the most recent medical 
evidence did not indicate nasal obstruction.  As stated 
above, where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  Thus, the Board must conclude that the preponderance 
of the evidence is against entitlement to an increased rating 
at this time.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Entitlement to an increased rating for service-connected 
chronic sinusitis, currently rated as zero percent disabling.

Under the regulations in effect prior to October 7, 1996, 
Diagnostic Code 6513 and other codes pertaining to sinusitis 
provide for a noncompensable rating when there are x-ray 
manifestations only of sinusitis, and the symptoms are mild 
or occasional.  Moderate sinusitis with discharge or crusting 
or scabbing, infrequent headaches warrants a 10 percent 
evaluation.  A 30 percent evaluation is warranted for severe 
sinusitis with frequent incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(1996).  

The revised rating criteria provides that under Diagnostic 
Code 6513 a noncompensable evaluation is assigned for 
sinusitis that is detected by an x-ray only.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2004).

A July 1985 letter from a private medical doctor diagnosed 
the veteran with chronic sinusitis.  VA treatment records 
from 1985 to 1986 showed sporadic nasal drainage.  An August 
1985 indicated the veteran had a lot of nasal drainage.  A 
November 1985 record showed no drainage.  A March 1986 
radiograhic report indicated marked opacification of the left 
frontal and both maxillary sinuses, consistent with 
sinusitis.  An October 1992 record showed some postnasal 
drainage.  

During the May 2002 VA examination, the veteran denied having 
sinus pressure, pain, a purulent nasal discharge or cough 
associated with sinusitis.  He stated that he never 
experienced these symptoms.  The veteran said that he did not 
remember when he had his last episode.  He asserted that 
there had never been a period of incapacitation requiring 
bedrest or treatment by a physician for sinusitis.  Physical 
examination revealed that there was crusting noted in the 
right nostril, nasal mucosa was pink, and there was no 
purulent discharge observed.   There was no tenderness to 
palpation over the frontal or maxillary sinuses.  CT scan of 
the sinuses done in June 2002 showed that there was 
generalized, moderately severe, polypoid thickening of the 
mucoperiosteal membrane, especially within each maxillary 
antrum at the ethmoid level and within the frontal sinus.  At 
that time, the sphenoid sinuses were relatively clear.  
Additionally, there were mucoceles or retention cysts, 
especially within each maxillary antrum and the frontal sinus 
left side.  The impression was rhinitis and pan sinusitis, 
multicentric, rather severe, apparently chronic, including 
polypoid formations and fluid retention.  The diagnosis was 
severe chronic sinusitis.  The April 2004 VA examination 
indicated that there was some clear mucus discharge seen.  

As presented earlier, under the older version of Diagnostic 
Code 6513 in effect prior to October 7, 1996, moderate 
sinusitis with discharge or crusting or scabbing, infrequent 
headaches warrants a 10 percent evaluation.  38 C.F.R. § 
4.97, Diagnostic Code 6513.  The revised rating criteria 
provides that a 10 percent evaluation is warranted for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The veteran does not meet a 10 
percent rating under the revised code because during his May 
2002 VA examination he reported that he never had a period of 
incapacitation requiring bedrest or treatment.  Furthermore, 
although upon recent VA examinations the veteran had crusting 
and clear mucus discharge, the veteran stated that he did not 
remember when he last had an episode.  He denied having sinus 
pressure and pain and apparently did not report having 
headaches.  However, the veteran does meet a 10 percent 
rating under the old criteria because the May 2002 and April 
2004 VA examinations showed crusting and clear mucus 
discharge.  He does not meet the criteria for the next higher 
30 percent rating under the older version because, as 
presented above, he reported not having incapacitating 
recurrences, and severe and frequent headaches.  Thus the 
Board finds that a 10 percent rating under the old version of 
Code 6513 is warranted.  



Entitlement to service connection for nose bleeds secondary 
to service-connected deviated nasal septum.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310.  Allen v. Brown, 7 
Vet.App. 439 (1995).

To begin with, the veteran's service medical records do not 
indicate treatment for nose bleeds.  December 1995 and 
February 1993 VA medical records showed the veteran was 
treated for a nose bleed.  A VA medical record apparently 
dated in May 1996, in treating the veteran for nose bleeds, 
diagnosed probable anterior epistaxis with an irritative 
septal ulcer.  

During the May 2002 VA examination, the veteran reported he 
had a motor vehicle accident during service and sustained a 
laceration through the central septum.  His accident resulted 
in residual nasal septal deviation to the right.  The veteran 
stated that approximately once a week he has had a minor nose 
bleed which has lasted for approximately one minute.  He also 
reported seeing drops of blood on his pillow which he 
believed were secondary to nose bleeds he had throughout the 
night.  

In compliance with the Board's October 2003 remand, the 
veteran was afforded a VA examination in April 2004.  The 
examiner indicated that the veteran's c-file was reviewed 
extensively in conjunction with the examination.  The veteran 
reported that since his accident in service he has had nose 
bleeds and they always happen in the right nostril.  The nose 
bleeds happened 3 times a month or sometimes there were 2 or 
3 months without any bleeding.  The veteran apparently 
reported that the nose bleeds worsen during the spring or 
autumn when he has had worsening of flare-ups of his allergic 
rhinitis.  The diagnosis was residuals of deviated nasal 
septum, found.  The examiner opined that it is less likely 
than not that the veteran's nose bleeds are secondary to his 
service-connected deviated nasal septum.  The examiner 
explained that this opinion was based on evidence which 
showed that when the veteran had his accident in the military 
in December 1959, it was reported that his facial bones were 
within normal limits.  Current nasal bone x-rays showed that 
the veteran's nasal bones also were within normal limits.  
The examiner stated that there was no evidence that the 
veteran had a nasal septum deviation, and only on the 
physical examination there was mild deviation of the nose to 
the right.  Besides that, the examiner apparently pointed to 
the July 1985 letter from a private medical doctor, discussed 
earlier, which indicated that the veteran denied having nose 
bleeds.  The examiner opined that due to the fact that the x-
rays in 1959 and the present x-rays did not show that the 
veteran had any nasal deviation, it is less likely than not 
the veteran's nasal septum deviation was the etiology for the 
veteran's occasional nose bleeds.  The examiner concluded 
that the etiology for the nose bleeds is very extensive.  

The Board finds the VA examiner's opinion as to medical 
causation to be persuasive.  The opinion was rendered after 
the examiner had the benefit of examining the veteran and 
reviewing his medical records.  Significantly, there is no 
opposing medical opinion of record.  There is also no other 
competent evidence suggesting that the veteran's nose bleeds 
are related to service or to the service-connected deviated 
nasal septum.  Thus, the Board is compelled to find that 
entitlement to service connection for nose bleeds, to include 
as secondary to service-connected deviated nasal septum, is 
not warranted.  As noted in the introduction, the veteran's 
representative has put forth argument that the nosebleeds are 
due to the service-connected sinusitis.  Prior to the 
representative's argument in this regard, the RO had only 
considered a possible secondary relationship between the 
nosebleeds and the service-connected deviated nasal septum.  
The newly raised arguments regarding sinusitis and nosebleeds 
have been referred to the RO in the introduction and the 
foregoing decision by the Board does not encompass any 
determination as to the newly raised theory of secondary 
service connection. 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to a compensable rating for service-connected 
deviated nasal septum is not warranted.  Entitlement to 
service connection for nose bleeds as secondary to service-
connected deviated nasal septum is not warranted.  To this 
extent, the appeal is denied.  

Entitlement to a 10 percent rating for chronic sinusitis is 
warranted.  To this extent, the appeal is granted.  



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


